Promissory Note dated October 23, 2006 between the Company and Bergen Regional
Community Blood Services.
EX-10.91








PROMISSORY NOTE

$250,000.00

October ___, 2006




FOR VALUE RECEIVED, the undersigned, CORD BLOOD PARTNERS, INC., and CORD BLOOD
AMERICA, INC., each a California corporation having its principal office at 9000
W. Sunset Boulevard, Suite 400, Los Angeles, California 90069 (together,
“Maker”), enter into this Promissory Note (this “Note”) and jointly and
severally promise to pay to the order of BERGEN COMMUNITY REGIONAL BLOOD CENTER,
a New Jersey nonprofit corporation d/b/a Community Blood Services having its
principal office at 800 Kinderkamack Road, Oradell, New Jersey 07649 (the
“Holder”) the principal sum of TWO HUNDRED FIFTY THOUSAND AND 00/100 DOLLARS
($250,000.00) (the “Principal Amount”) in lawful money of the United States of
America together with interest on the outstanding portion of the Principal Sum
at the rate of twelve percent (12%) per annum, computed from the date hereof.

Principal and interest hereunder shall be payable in twelve (12) equal
consecutive monthly installments beginning on the date which is thirty (30) days
from the date hereof (the “Commencement Date”).  The entire unpaid Principal
Amount, together with all accrued and unpaid interest, fees, and any and all
other sums due hereunder, shall be due and payable in full on the first (1st)
anniversary of the Commencement Date (the “Maturity Date”).

Notwithstanding the foregoing, Holder shall have the right to accelerate the
Maturity Date upon an Event of Default (as defined below), and on such
acceleration, the entire Principal Sum and all other sums due hereunder shall be
immediately due and payable in full.

As used herein, the term “Default Rate” shall mean a rate of interest of fifteen
percent (15%) per annum, but in no event shall the Default Rate be in excess of
the Maximum Rate (as hereinafter defined).

If any payment due hereunder is not paid within fifteen (15) days after the due
date for such payment, a late charge equal to the lesser of five percent (5%) of
such overdue payment or the maximum amount permitted by applicable law shall
automatically become due to the holder of this Note, subject, however, to the
limitation that late charges may be assessed only once on each overdue payment.
 Said late charges do not constitute interest and shall constitute compensation
to the holder of this Note for collection and co-lender administration costs
incurred hereunder.  In addition, if any payment of principal is not paid when
due, subject to applicable notice and cure periods, the holder of this Note
shall have the right, upon written notice to Maker, to impose a rate of interest
per annum on such overdue payment equal to the Default Rate and, upon said
notice such rate increase shall be effective retroactively as of the date the
overdue payment was due and shall remain in force and effect for so long as such
default shall continue.  This paragraph shall not be construed as an agreement
or privilege to extend the due date of any payment, nor as a waiver of any other
right or remedy accruing to the holder of this Note by reason of any default.

Each payment shall be credited first, to Holder’s collection expenses, next to
late charges, next to unpaid interest, if any, and the balance, if any, to the
reduction of principal.  The interest on this Note, if any, shall be calculated
on the basis of actual elapsed days in a 365 day year.

This Note may be prepaid in full at any time without penalty or premium.

This Note is the Promissory Note referred to in that certain Stock Pledge,
Escrow and Security Agreement (the “Pledge Agreement”), dated as of the date
hereof by Maker in favor of Holder.

Maker and each surety, endorser and guarantor hereof hereby waive all demands
for payment, presentations for payment, notices of intention to accelerate
maturity, notices of acceleration of maturity, demand for payment, protest,
notice of protest and notice of dishonor, to the extent permitted by law.  No
extension of time for payment of this Note or any installment hereof, no
alteration, amendment or waiver of any provision of this Note and no release





1




--------------------------------------------------------------------------------

or substitution of any collateral securing Maker’s obligations hereunder shall
release, modify, amend, waive, extend, change, discharge, terminate or affect
the liability of Maker under this Note.

Any forbearance by the holder of this Note in exercising any right or remedy
hereunder or under any other agreement or instrument in connection with this
loan or otherwise afforded by applicable law, shall not be a waiver or preclude
the exercise of any right or remedy by the holder of this Note.  The acceptance
by the holder of this Note of payment of any sum payable hereunder after the due
date of such payment shall not be a waiver of the right of the holder of this
Note to require prompt payment when due of all other sums payable hereunder or
to declare a default for failure to make prompt payment.

If this Note is placed in the hands of an attorney for collection, Maker shall
pay all direct costs reasonably incurred, including reasonable attorneys’ fees
for legal services in the collection effort whether or not suit be brought.

At the election of the holder of this Note, all payments due hereunder may be
accelerated, the Default Rate may be imposed upon the then-unpaid balance of the
Principal Sum, and this Note shall become immediately due and payable without
notice or demand, upon the occurrence of any of the following events (each an
“Event of Default”): (1) Maker fails to pay any amount payable hereunder within
fifteen (15) days following the Maker’s receipt of written notice from Holder
that Maker failed to make a payment of principal and/or interest required by the
terms of this Note on the date such payment was due; (2) Maker fails to perform
or observe any other term, covenant or provision of this Note with respect to
payment within fifteen (15) days after Maker’s receipt of notice thereof from
Holder unless such failure could not be cured using reasonable commercial
efforts within such fifteen (15) day period and Maker commences commercially
reasonable efforts to cure such failure during such fifteen (15) day period and
continues such efforts until such failure is cured; (3) any Maker commences a
bankruptcy proceeding under any provision of the United States Bankruptcy Code
or a proceeding under any other state or federal bankruptcy or insolvency laws,
assignment for the benefit of creditors or similar laws  (an “Insolvency
Proceeding”) or an Insolvency Proceeding is commenced against any Maker and any
one or more of the following events occur: (a) Maker consents to the institution
of such Insolvency Proceeding against it, (b) the petition commencing the
Insolvency Proceeding is not timely controverted, (c) the petition commencing
the Insolvency Proceeding is not dismissed within ninety (90) calendar days of
the date of the filing thereof, (4) there exists a default under the Pledge
Agreement which default is not cured within any grace period expressly provided
therefor in such document, or (5) other than payments due hereunder, any Maker
fails to make any payment due to Holder, including, without limitation, payments
of trade debt incurred in the ordinary course of business, within thirty (30)
days of the date due.  In addition to the rights and remedies provided herein,
the holder of this Note may exercise any other right or remedy in any other
document, instrument or agreement evidencing, securing or otherwise relating to
the indebtedness evidenced hereby in accordance with the terms thereof, or under
applicable law, all of which rights and remedies shall be cumulative.

If this Note is transferred by the holder in any manner, the right, option or
other provisions herein shall apply with equal effect in favor of any subsequent
holder hereof.

Notwithstanding anything to the contrary contained herein, under no
circumstances shall the aggregate amount paid or agreed to be paid hereunder
exceed the highest lawful rate permitted under applicable usury law (the
“Maximum Rate”) and the payment obligations of Maker under this Note are hereby
limited accordingly.  If under any circumstances, whether by reason of
advancement or acceleration of the maturity of the unpaid principal balance
hereof or otherwise, the aggregate amounts paid on this Note shall include
amounts which by law are deemed interest and which would exceed the Maximum
Rate, Maker stipulates that payment and collection of such excess amounts shall
have been and will be deemed to have been the result of a mistake on the part of
both Maker and the holder of this Note, and the party receiving such excess
payments shall promptly credit such excess (to the extent only of such payments
in excess of the Maximum Rate) against the unpaid principal balance hereof and
any portion of such excess payments not capable of being so credited shall be
refunded to Maker.

All payments of principal and interest hereunder shall be payable in lawful
money of the United States of America exclusive of any taxes imposed by
applicable local authorities and shall be made by check or by wire transfer to
the account of Holder, pursuant to wiring instructions to be provided to Maker
as of the date hereof, or to such other accounts or by such other methods of
payment as may be instructed by Holder.





2




--------------------------------------------------------------------------------

This Note shall be binding on the parties hereto and their respective heirs,
legal representatives, executors, successors and assigns.

This Note shall be construed without any regard to any presumption or rule
requiring construction against the party causing such instrument or any portion
thereof to be drafted.

This Note shall be governed by and construed in accordance with the laws of the
State of New Jersey without regard to choice of law consideration.  Maker hereby
irrevocably and unconditionally:

(a)

submits itself and its property in any legal action or proceeding relating to
this Note, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive general jurisdiction of the state or federal courts
located in Bergen County, New Jersey; provided, that Maker acknowledges that any
appeals from those courts may have to be heard by a court located outside of
Bergen County, New Jersey, and further provided, that nothing in this Note shall
be deemed to operate to preclude Holder from bringing suit or taking other legal
action in any other jurisdiction to enforce or collect on a judgment or other
court order in favor of Holder hereunder;

(b)

consents that any such action or proceeding may be brought in such court, and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same; and

(c)

agrees that nothing herein shall affect the right to effect service of process
in any manner permitted by law.

This Note may not be changed or terminated orally.

A determination that any portion of this Note is unenforceable or invalid shall
not affect the enforceability or validity of any other provision, and any
determination that the application of any provision of this Note to any person
or circumstance is illegal or unenforceable shall not affect the enforceability
or validity of such provision to the extent legally permissible and otherwise as
it may apply to other persons or circumstances.

JURY TRIAL WAIVER.  MAKER AND HOLDER AGREE THAT ANY SUIT, ACTION OR PROCEEDING,
WHETHER CLAIM OR COUNTERCLAIM, BROUGHT BY MAKER OR THE HOLDER OF THIS NOTE ON OR
WITH RESPECT TO THIS NOTE OR THE DEALINGS OF THE PARTIES WITH RESPECT HERETO OR
THERETO, SHALL BE TRIED ONLY BY A COURT AND NOT BY A JURY.  MAKER AND HOLDER
EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT TO A TRIAL
BY JURY IN ANY SUCH SUIT, ACTION OR PROCEEDING.  FURTHER, MAKER WAIVES ANY RIGHT
IT MAY HAVE TO CLAIM OR RECOVER, IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY
SPECIAL, EXEMPLARY, PUNITIVE, CONSEQUENTIAL OR OTHER DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES.  MAKER ACKNOWLEDGES AND AGREES THAT THIS PARAGRAPH
IS A SPECIFIC AND MATERIAL ASPECT OF THIS NOTE AND THAT HOLDER WOULD NOT EXTEND
CREDIT TO MAKER IF THE WAIVERS SET FORTH IN THIS PARAGRAPH WERE NOT A PART OF
THIS NOTE.





[remainder of page intentionally left blank.]





3




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this Promissory Note to be duly
executed as of the date first above written.

ATTEST:

MAKERS:







___________________________

Name:____________________

Title:_____________________

CORD BLOOD PARTNERS, INC.




By:__________________________

      Name: Matthew L. Schissler

      Title:   Chairman & CEO







___________________________

Name:____________________

Title:_____________________

CORD BLOOD AMERICA, INC.




By:__________________________

      Name: Matthew L. Schissler

      Title:   Chairman & CEO














4


